


110 HR 3562 IH: Property Tax Relief Act of 2007
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3562
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Hill (for
			 himself, Mr. Fossella,
			 Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Hall of New York,
			 Mr. Ellsworth,
			 Mrs. Gillibrand,
			 Mr. Donnelly, and
			 Mr. Patrick J. Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for real property taxes on the principal residences to all
		  individuals whether or not they itemize other deductions.
	
	
		1.Short titleThe Act may be cited as the
			 Property Tax Relief Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Healthcare costs
			 have grown on average 2.5 percentage points faster than the United States gross
			 domestic product since 1970.
			(2)The Secretary of
			 Energy estimates that energy costs will continue to dramatically rise for at
			 least the next 3 years.
			(3)The national
			 average for property taxes is over $900, placing a large burden on middle class
			 families.
			(4)Indiana property
			 owners pay 3.4 percent of their income in property taxes, which is the 14th
			 highest percentage in the Nation.
			(5)Indiana property taxes are predicted to
			 jump another 25 percent in 2008.
			3.Deduction for
			 real property taxes on principal residences allowed to all individuals whether
			 or not they itemize other deductions
			(a)In
			 generalSubsection (a) of section 62 of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Principal
				residence real property taxesThe deduction allowed by section 164(a)(1)
				for State and local real property taxes on any residence allocable to the
				period during the taxable year that the residence is owned and used by the
				taxpayer as the taxpayer's principal residence (within the meaning of section
				121).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
